Citation Nr: 0622126	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-41 855A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicide agents (i.e., Agent Orange).

2.  Entitlement to service connection for hypertension 
secondary to the diabetes mellitus.


REPRESENTATION

The veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1973 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In May 2006, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam, and 
there is no evidence he was exposed to herbicide agents while 
stationed in Thailand.

2.  The evidence of record indicates the veteran's diabetes 
mellitus and hypertension did not originate during his 
military service, did not manifest to a compensable degree 
within one year following his separation from service, 
and are not otherwise related to his military service.


CONCLUSION OF LAW

The veteran's diabetes mellitus and hypertension were not 
incurred or aggravated during service, are not proximately 
due to or the result of a service-connected disability, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In May 2004, the veteran was provided a VCAA notice letter 
concerning his claim for service connection for diabetes 
mellitus.  This letter apprised him of the evidence necessary 
to support this claim that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected he would provide.  
The letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of this letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the May 2004 VCAA notice to the veteran did not 
cite the laws and regulations governing nor describe the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  But this 
information was provided later - in the November 2004 
statement of the case (SOC) and a May 2006 letter.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, VCAA notice was provided in May 2004, so prior 
to the RO's initial decision in July 2004.  Therefore, this 
was in accordance with the preferred sequence of events (VCAA 
letter before initial adjudication) specified in Pelegrini II 
and Mayfield.

This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating and 
effective date assigned.  Dingess, 19 Vet. App. at 489.  
Here, Dingess notice was not provided until after the RO's 
initial adjudication in July 2004.  But this was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).


One thing to remember, the initial adjudication occurred 
nearly two years before the Court issued Dingess, so 
complying with the holding of a case that did not exists was 
both a practical and legal impossibility.  And in any event, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for service 
connection for diabetes mellitus, any questions as to the 
appropriate downstream disability rating or effective date to 
be assigned are rendered moot.  

Likewise, although the veteran was not provided VCAA notice 
concerning his claim for hypertension secondary to the 
diabetes mellitus, this too was nonprejudicial.  Since the 
Board finds his diabetes mellitus is not service connected 
(i.e., not related to his service in the military), his claim 
for hypertension on a secondary basis must also be denied as 
a matter of law.  So a remand to correct this VCAA deficiency 
would provide no benefit to him.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records also were 
submitted and considered.  In addition, VA examinations were 
scheduled in June 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).
Certain chronic diseases, including diabetes mellitus and 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
from the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed under 
§ 3.309(e), which include Type 2 diabetes (also known as type 
II diabetes mellitus or adult-onset diabetes) will be 
service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

In this particular case, however, the veteran did not serve 
in Vietnam.  Indeed, he readily acknowledged this during his 
recent hearing in May 2006.  So the presumptions related to 
exposure to herbicides under § 3.307 and § 3.309 do not 
apply.  This notwithstanding, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, the veteran did not serve in Vietnam and 
therefore it cannot be presumed he was exposed to herbicide 
agents.  Instead, there must be evidence of this exposure.  
He claims he was exposed to herbicides when he worked on 
aircraft in Thailand (see Hr'g., Tr., pg. 3).  He believes 
these aircraft were either carrying herbicide agents or had 
been exposed to them during their flights over Vietnam 
(pg. 3).  And he argues that exposure caused his diabetes 
mellitus, which, in turn, caused his hypertension.

The veteran's SMRs are unremarkable for any indication of 
diabetes mellitus or hypertension during service.  Glucose 
tests and blood pressure readings were all within normal 
limits.  There is also no evidence in his service records 
that he was exposed to herbicide agents, including while 
stationed in Thailand.  He was first diagnosed with diabetes 
mellitus and hypertension in 1998 - some 20 years after he 
separated from service.  The report of a June 2004 VA 
examination confirms a diagnosis of diabetes mellitus and 
hypertension as a residual complication.

Although the veteran sincerely believes he was exposed to 
herbicide agents while in Thailand, there is simply no 
evidence substantiating this allegation (see PIES report 
dated in June 2004).  And as mentioned, it may not be 
presumed that he was exposed because he did not actually 
serve in Vietnam (in country) or in Thailand during a time 
when the Department of Defense (DOD) has determined that 
Agent Orange was sprayed there.  See a letter dated January 
6, 2003, from the Assistant Secretary of Defense to VA's 
Chief Officer for Public Health and Environmental Hazards.



In the absence of proof of the claimed exposure, the alleged 
precipitating event, it necessarily follows the veteran 
cannot have any resulting disability in the way of diabetes 
mellitus or secondary hypertension.  And aside from this, as 
a layman, he is not qualified to provide a competent medical 
opinion otherwise etiologically linking his diabetes mellitus 
and associated hypertension to his service in the military 
that ended many years ago.  See Espiritu v Derwinski, 2 Vet. 
App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 
230 (1999).  

For these reasons and bases, the veteran's claim for service 
connection for diabetes mellitus must be denied.  And since 
his claim for service connection for hypertension is 
predicated on it being secondary to a service-connected 
disability (diabetes mellitus), it also must be denied.  The 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for diabetes mellitus and 
secondary hypertension, including from Agent Orange exposure, 
are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


